Citation Nr: 0740889	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-11 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from January 1981 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for cervical spine injury residuals; 
denied a total rating for compensation purposes based on 
individual unemployability; and informed the veteran that his 
Department of Veterans Affairs (VA) disability compensation 
was being withheld until his military separation pay in the 
amount of $33,331.90 was recouped.  In April 2004, the 
veteran was afforded a hearing before a Veterans Law Judge 
sitting at the RO.  At the hearing, the veteran withdrew his 
appeal from the RO's determination that the recoupment of his 
military separation pay in the amount of $33,331.90 was 
proper.  In September 2004, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for cervical spine 
injury residuals; dismissed the veteran's appeal from the 
RO's determination that the recoupment of his military 
separation pay in the amount of $33,331.90 was proper; and 
remanded the issues of the veteran's entitlement to service 
connection for a cervical spine disorder and a total rating 
for compensation purposes based on individual unemployability 
to the RO for additional action.  

In June 2007, the Appeals Management Center (AMC) granted 
service connection for cervical spine degenerative disc 
disease, degenerative joint disease, and injury residuals and 
assigned a 10 percent evaluation for the period between March 
20, 2001, and May 15, 2007, and a 30 percent evaluation for 
the period on and after May 16, 2007, for that disability.  
In November 2007, the veteran was informed that the Veterans 
Law Judge who had conducted his April 2004 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In December 2007, the veteran informed the Board that 
he desired a hearing before a Veterans Law Judge sitting at a 
Regional Office.   
This appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.  


REMAND

In December 2007, the veteran indicated that he desired a 
hearing before a Veterans Law Judge sitting at a Regional 
Office.  The Board observes that the veteran apparently moved 
to the State of Washington.  The requested hearing has not 
been scheduled.  Accordingly, this case is REMANDED for the 
following action:  

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the appropriate 
Regional Office.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

